Name: Commission Regulation (EEC) No 3773/87 of 16 December 1987 amending Regulation (EEC) No 1577/81 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 12 . 87 Official Journal of the European Communities No L 355/ 19 COMMISSION REGULATION (EEC) No 3773/87 of 16 December 1987 amending Regulation (EEC) No 1577/81 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods of goods set out in Annex I to that Regulation and to adapt Annex II thereto ; Whereas the implementation of the provisions of Regula ­ tion (EEC) No 1577/81 in Spain and Portugal has been deferred until 1 January 1996 in accordance with Article 393 and Annex XXXV of the Act of Accession of Spain and Portugal ; Whereas the provisions of this Regulation are in accor ­ dance with the opinion of the Customs Valuation Committee , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ('), as last amended by Regulation (EEC) No 1055/85 (2), and in particular Article 16a (3 ) thereof, Whereas Commission Regulation (EEC) No 1577/81 (3), as last amended by Regulation (EEC) No 3502/85 (4), esta ­ blished a system of simplified procedures for the determi ­ nation of the customs value of certain perishable goods ; Whereas it is desirable to express the standard amount representing all the other costs which are not be be included in the customs value , referred to in the third indent of Article 1 (3) of Regulation (EEC) No 1577/87, as an amount in ECU, of which the value in national currencies for the calculation of unit prices should be the value established in accordance with Council Regulation (EEC) No 2779/78 of 23 November 1978 on the proce ­ dure for applying the ECU to legal acts adopted in the customs sphere (*) ; Whereas it is desirable at the same time to revise this standard amount to have regard to cost increases since it was first determined ; Whereas the Community established with effect from 1 January 1988 a combined nomenclature to meet the requirements of the Common Customs Tariff and of the external trade statistics of the Community ; Whereas , since the classification of goods to which the system of simplified procedures may apply is based on the Common Customs Tariff , it is necessary to identify such goods, as set out in the Annexes to Regulation (EEC) No 1577/81 , by reference to the combined nomenclature ; Whereas experience gained from the trade concerned has demonstrated the need to insert new products in the list Article 1 Regulation (EEC) No 1577/81 is hereby amended as follows : 1 . Article 1 (3), third indent, is replaced by the following : '  a standard amount of 5 ECU representing all the other costs which are not to be included in the customs value . This amount shall be converted into the currencies of the Member States on the basis of the latest rates in force established in accordance with Article 2 of Regulation (EEC) No 2779/78 .' 2 . The Annexes are replaced by the Annexes to this Regulation . Article 2 1 . This Regulation shall enter into force on 1 January 1988 . 2 . Article 1 subparagraph 1 shall be taken into conside ­ ration as from the reference period beginning on 18 December 1987 . 3 . Article 1 subparagraph 2 shall apply from 8 January 1988 . (') OJ No L 134, 31 . 5 . 1980 , p. 1 . (2) OJ No L 112, 25 . 4 . 1985, P . 50 . (3) OJ No L 154, 13 . 6 . 1981 , p. 26 . (4) OJ No L 335, 13 . 12 . 1985 , p . 9 . H OJ No L 333, 30 . 11 . 1978 , p . 5 . No L 355/20 Official Journal of the European Communities 17. 12. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1987 . For the Commission COCKFIELD Vice-President 17 . 12. 87 Official Journal of the European Communities No L 355/21 ANNEX I Classification of goods subject to unit values Description Heading CN code Species Varieties New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or calabrese (Brassica oleracea var . italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans (Vtgna spp ., Phaseolus spp .) Broad beans Globe artichokes Asparagus 0701 90 51 0701 90 59 0702 00 10 0702 00 90 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 10 0705 11 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 1 1 0707 00 19 0708 10 10 0708 10 90 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 ex 0804 50 00 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1  green  other Aubergines (egg-plants) Celery stalks and leaves Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes , whole, fresh Chestnuts (Castanea spp .), fresh Bananas (other than plantains), fresh Pineapples , fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh : 0805 10 11 0805 10 21 0805 10 31 0805 10 41 Sanguines and semi-sanguines No L 355/22 Official Journal of the European Communities 17. 12 . 87 - - - Heading CN code Description Species | Varieties 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.210 2.220 2.230 2.240 2.250 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 1 ex 0805 20 90 | ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 j ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 1 0809 20 90 J ex 0809 30 00 ex 0809 30 00 0809 40 1 1 1 0809 40 19 j 0810 10 10 1 0810 10 90 J 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90 Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids , fresh : Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh : Table grapes Water-melons Melons (other than water-melons) Apples Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vaccinium myrtillus Kiwi fruit (Actinidia chinensis Planch .^) Pomegranates Khakis Lychees Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins Others Clementines Monreales and Satsumas Mandarins and Wilkings Tangerines and others  white  pink  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  other No L 355/2317. 12. 87 Official Journal of the European Communities ANNEX II Marketing centres for the purpose of calculating unit prices by classification heading Germany Den ­mark France Ireland Italy Nether ­ lands UK BLEU Heading CN code Cologne Frankfurt Hamburg Munich Copenhagen LeHavre Marseilles Perpignan Rungis Cork Dublin Civitavecchia Genoa Leghorn Milan Rotterdam London Antwerp Brussels 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.30 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 0701 90 51 1 0701 90 59 f 0702 00 10 1 0702 00 90 ] 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 1 ex 0704 10 90 j 0704 20 00 0704 90 10 ex 0704 90 90 (Broccoli) ex 0704 90 90 (Chinese cabbage) 0705 11 10 1 0705 1 1 90 I ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 11 1 0707 00 19 [ 0708 10 10 1 0708 10 90 | 0708 20 10 1 0708 20 90 | ex 0708 90 00 0709 10 00 ex 0709 20 00 (Green asparagus) ex 0709 20 00 (Other asparagus) 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 ex 0803 00 10 X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X x X X X X X X X X X X X X X X X X X X X X No L 355/24 Official Journal of the European Communities 17. 12. 87 Germany Den ­mark I France Ireland Italy Nether ­lands UK BLEU Heading CN code Cologne Frankfurt Hamburg Munich Copenhagen ; LeHavre Marseilles Perpignan 1 Rungis Cork Dublin Civitavecchia i Genoa Leghorn Milan Rotterdam London Antwerp Brussels 2.30 2.40 2.50 2.60.1 2.60.2 2.60.3 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90.1 2.90.2 2.100 2.110 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.210 ex 0804 30 00 ex 0804 40 10 1 ex 0804 40 90 j ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 1 ex 0805 20 90 J ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 (Grapefruit, white) ex 0805 40 00 (Grapefruit, pink) 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 (Melons : Amarillo , etc.) ex 0807 10 90 (Melons : other) 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 1 0809 20 90 | ex 0809 30 00 (Peaches) ex 0809 30 00 (Nectarines) 0809 40 1 1 1 0809 40 19 f 0810 10 10 1 0810 10 90 j 0810 40 30 X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X X 17. 12. 87 Official Journal of the European Communities No L 355/25 Germany Den ­ mark France Ireland Italy Nether ­ lands UK BLEU Heading CN code Cologne Frankfurt Hamburg Munich Copenhagen LeHavre Marseilles Perpignan Rungis Cork Dublin Civitavecchia Genoa Leghorn Milan Rotterdam London Antwerp Brussels 2.220 2.230 2.240 2.250 0810 90 10 ex 0810 90 90 (Pomegranates) ex 0810 90 90 (Khakis) ex 0810 90 90 (Lychees) X X X X X X X X X X X X X X X X X X